This was an appeal from an order dissolving an attachment, which order was entered in the lower court on the 14th day of December, 1912, and 30 days given the plaintiff in error to make and serve a case-made. The case was not docketed in this court until March 18, 1913, more than 90 days after the *Page 322 
rendition of the order dissolving the attachment. By section 5266, Rev. Laws 1910, which is a reprint of Statutes of 1893, section 4463, it is provided:
"When an order, discharging or modifying an attachment or temporary injunction shall be made in any case, and the party who obtained such attachment or injunction shall except to such order, for the purpose of having the same reviewed in the Supreme Court upon the petition in error, the court or judge granting such order shall, upon application of the party, fix the time, not exceeding thirty days from the discharge or modification of said attachment or injunction, within which such petition in error shall be filed," etc.
This section has been frequently construed by this court, and it has been uniformly held that, unless the petition in error is docketed in this court within 30 days, this court is without jurisdiction to review such order. See Herring v. Wiggins,7 Okla. 312, 54 P. 483; First National Bank of Hobart v. Spink,21 Okla. 468, 97 P. 1019; Pioneer Telephone   Telegraph Co.v. Incorporated Town of Chelsea, 23 Okla. 720, 102 P. 83;Farmers'   Merchants' Bank v. Cox, 40 Okla. 307, 138 P. 148;Harn v. City of Oklahoma City, 43 Okla. 501, 148 P. 1040.
We therefore recommend that the appeal be dismissed.
By the Court: It is so ordered. *Page 323